RACOMBE, Circuit Judge.
The action, which is one to recover $1,022.61 for goods sold and delivered, was brought in the city court of the city of New York. The defendant answered, setting up a counterclaim in the amount of $3,500, and removed the cause into this court. Various steps have been taken since removal, such as demand for bill of particulars, examining witnesses on commission, etc.; but if this court has no jurisdiction under the statute, that circumstance is immaterial. Broadway Ins. Co. v. Chicago G. W. R. Co. (C. C.) 101 Fed. 507.
The single question presented here is whether, in determining what is the matter in the dispute, the amount of the counterclaim shall be added to the amount of the claim, or whether the latter only shall be considered. On this proposition there is a conflict of authority. Mc-Ginnity v. White, 3 Dill. 351, Fed. Cas. No. 8,802; Clarkson v. Manson (C. C.) 4 Fed. 257; La Montagne v. T. W. Harvey Lumber Co. (C. C.) 44 Fed. 645. The question is, to say the least, a doubtful one, and where a substantial doubt exists as to the jurisdiction of the-federal court the cause should be remanded.
It is so ordered.